So Oo ND HR BR WD NO mm

NO NO KN DO KN KN RO RD RD Rp hk ik pk
oo aN ND NH BP WO NYO FF COD CO CO NI DB WH BP WY HO &*& CC

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20/ Page 1 of 23

hn, Sesame

 

—<. “ILED _. ONGED
., RFCFIVED COPY
| —
William J. Myers JAN 13 3 2020
PO Box 11866 CLEE
Chandler, Arizona 85248 © Bie ps a D TOF et F Coun
Tel: 719.661.4813 [BY ane uty |
wimyersjrjr@cox.net — Where (yO! a wy f
Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
William J. Myers Jr., Case No.
Plaintiff, COMPLAINT AND DEMAND FOR JURY
TRIAL
V.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C., 90. _ _
SBIN 00204800, CV-20-00077-PHX-SMB
Defendant.

 

 

 

Plaintiff William J. Myers, Jr., for cause of action against the Defendant, hereby alleges as follows:

JURISDICTION AND VENUE
1. Plaintiff William J. Myers, Jr., is, and at all times relevant hereto was, a resident of Maricopa

County, State of Arizona.

2. Defendant Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800, is, upon
information and belief, a labor and employment law firm, which, at all times relevant hereto,
was duly organized and authorized to conduct business in the State of Arizona and actually
conducting business in Maricopa County, State of Arizona. Ogletree, Deakins, Nash, Smoak
& Stewart, P.C. ("Ogletree Deakins") is one of the largest labor and employment law firms,
with lawyers strategically located in more than 50 offices across the country. Plaintiff
reserves the right to amend this complaint to accurately identify the status of Defendant and

its members or partners when the same becomes fully known to Plaintiff.

COMPLAINT AND DEMAND FOR JURY TRIAL
-]-

 

 
Oo CO TD BR Wn B&R WD NNO

Bo moO NO NO BRO KN KN KD KR wm ee
oOo SN DBD A FP WY NY KF CS Oo FF SNH DBD OH SP WD YY SS DS

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 2 of 23

3. This Court has jurisdiction of this matter pursuant to A.R.S. § 41-1481(D).

4. This Court has jurisdiction of this matter pursuant to A.R.S. § 13-2002.

5. This Court has jurisdiction of this matter pursuant to A.R.S. § 13-2004.

6. This Court has jurisdiction of this matter pursuant to A.R.S. § 13-2407.

7. This Court has jurisdiction of this matter pursuant to A.R.S. § 41-1482.

8. This Court has jurisdiction of this matter pursuant to A.R.S. § 13-2310.

9. Venue is proper in Maricopa County pursuant to A.R.S. § 12-401(9).

RELEVANT FACTS

10. Plaintiff’s prima facie evidence that Defendant’s Officer Ms. Leah S. Freed, counsel for
Freescale Semiconductor, Inc. (Freescale), a member of the court, fabricated the document
“DECLARATION OF VICTORIA J. BRUSH”, dated April 22, 2013 and January 10, 2017,

as material evidence is as follows:
a. In her deposition on February 27, 2017, Ms. Victoria J. Brush, the assumed declarant
for the document “DECLARATION OF VICTORIA J. BRUSH” dated 22 day of April
2013 swore under oath that she did not write nor sign the document
“DECLARATION OF VICTORIA J. BRUSH” dated 22 day of April 2013 [Ms.
Victoria Brush’s 2/27/17 Deposition, p. 20:16 — p. 21:12, Exhibit C]. This
confirmed Ms. JUDITH A. HOUSLEY’s, a Board Certified Forensic Document
Examiner specializing in Handwriting Identification, assessment, which stated, the

document “DECLARATION OF VICTORIA J. BRUSH” dated 22 day of April 2013

COMPLAINT AND DEMAND FOR JURY TRIAL
-2-

 

 

 
Oo CO SN DB WA SP WD NO

NO pO BN KN KN HP KN PD Dm mm Prt mm tk ht
oOo SY AO UA F& WD NO KK COD Oo FF HN DBD A BP WY NY KY O&O

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 3 of 23

is in fact “a simulation of an attempt to make the signature in question look authentic”

[Exhibit B, AFFIDAVIT OF JUDITH A. HOUSLEY].

. Freescale’s Privilege Log Bates Range FSL.PRIV000045 and FSL.PRIV000046-

FSL.PRIV000063 [Defendant’s Privilege Log, p. 4-5, Exhibit D] shows that Ms.
Victoria J. Brush and Defendant’s Officer Ms. Leah S. Freed, were the only people
involved with the creation of the document “DECLARATION OF VICTORIA J.
BRUSH” dated 22 day of April 2013. However, Ms. Victoria J. Brush swore under
oath that she did not write nor sign this document. Because she had no knowledge
of the existence of the foregoing document, Ms. Victoria J. Brush had no knowledge
of the purpose for which the foregoing document was written [Ms. Victoria
Brush’s 2/27/17 Deposition, p. 21:7-12, Exhibit C]. Thus, implying that
Defendant’s Officer Ms. Leah S. Freed, counsel for Freescale, created this
document without Ms. Brush’s knowledge. Ms. Victoria J. Brush also stated that
she could not remember if any conversation between her and Defendant’s Officer Ms.
Leah S. Freed ever occurred, as the Defendant’s Privilege Log states [Ms. Victoria

Brush’s 2/27/17 Deposition, p. 38:22 p.39:14, Exhibit C].

. The document “DECLARATION OF VICTORIA J. BRUSH” [Exhibit A] dated 22

day of April 2013, has a forged signature. According to Ms. JUDITH A. HOUSLEY,
a Board Certified Forensic Document Examiner specializing in Handwriting
Identification, determined that, the signature is “a simulation of an attempt to make
the signature in question look authentic” [Exhibit B, AFFIDAVIT OF JUDITH A.
HOUSLEY].

11. On June 24 and 25, 2019, Plaintiff served a Notice of Retraction to the State of Arizona’s
Public Courts and Defendant Pursuant to A.R.S. § 12-653.02, a Notice of Retraction of

COMPLAINT AND DEMAND FOR JURY TRIAL
3-

 
Oo Oo SN DB A FF WD NY

BO BR NO RD RD DR DD DD Ne i eee
oO SN WB OW Fe WD NYO BM DO OO DCN DR We RB OW NO KF DS

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 4 of 23

12.

13.

14.

Libelous statements of fictitious events published on State of Arizona’s Public Court

Records be RETRACTED.

Pursuant to A.R.S. § 12-653.03 Failure to publish or broadcast correction gives Plaintiff
PROBABLE CAUSE that Defendant intentionally defamed Plaintiff?s Character. Defendant
has never Retracted its Defamatory Statements of fictitious events. Defendant has never
provided any evidence supporting the validity of its Defamatory Statements of fictitious
events. By not retracting nor providing evidence, Defendant is confessing/ admitting
guilt that (1) it intentionally Defamed Plaintiff's reputation and career, (2) it intentionally
deceived and misled multiple Superior Court’s Honorable Judges into relying upon its
Defamatory Statements of fictitious events as being materially factual, and (3) it
intentionally deceived and misled multiple Superior Court’s Honorable Judges into
publishing its Defamatory Statements of fictitious events into Arizona’s Superior Public
Court Records as material facts in the justification they made in making their Rulings and

Orders.

Defendant’s Defamatory Statements of fictitious events deception has vitiated and tainted
Plaintiff's cases in the State of Arizona’s Superior Public Courts to where none of the
Judges/Justices could perform their judicial function of being fair and impartial. In Bulloch v.
United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated "Fraud upon the court
is fraud which is directed to the judicial machinery itself and is not fraud between the parties
or fraudulent documents, false statements or perjury. ... It is where the court or a member is
corrupted or influenced or influence is attempted or where the judge has not performed
his judicial function --- thus where the impartial functions of the court have been directly

corrupted".

Plaintiff has prima facie evidence that Defendant: (1) has committed the following

wrongdoings: “fabrication of evidence by an attorney”, “forged signature” on a
3

COMPLAINT AND DEMAND FOR JURY TRIAL
a4.
Oo ~ nN wa a uo i) _

NM po Bb PO KN KN KN NB pw ee rm ek es
Oo ~s DN WN FP WH HHO KY CD Oo fF TD DB OH FBP WY YP KF &

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 5 of 23

15.

16.

document that is “a simulation of an attempt to make the signature in question look
authentic”, hearsay that does not meet any exceptions, denying deposition of a material
witness and Libel, (2) has deceived and misled multiple Honorable Judges of the State of
Arizona’s Superior Public Court into relying upon its Libel (Defamatory Statements of
fictitious events) wrongdoings as PERFECTLY ACCEPTABLE material facts, and (3)
has been REWARDED for its Libel (Defamatory Statements of fictitious events)
wrongdoings from the State of Arizona’s Superior Public Courts. This is clearly a

scandalous matter.

The following event occurred on May 25, 2011, Freescale Semiconductor, Inc. (Freescale)
put Plaintiff on Administrative Leave pending an investigation. Freescale, to this day,
has never taken Plaintiff off of Administrative Leave. Freescale never did an
investigation for sexual harassment, there is no admissible material evidence that suggests
that it did. Freescale never terminated Plaintiffs employment for cause on May 26, 2011,
there is no admissible material evidence that suggests that it did. This also is clearly a

scandalous matter.

Defendant’s Defamatory/Libelous Statements of fictitious events “In May of 2011,
Freescale had received a complaint that Plaintiff was sexually harassing female
employees. After an investigation by Freescale, Freescale concluded that the allegations
had validity, and Plaintiff was terminated on May 26, 2011 from his employment with
Freescale.” are viscous Lies that have (1) damaged Plaintiff’s reputation and career, ( 2)
deceived and misled the Courts with fictitious facts of events, and (3) deceived multiple
Honorable Judges into preventing Plaintiff from having a fair submission of the
controversies. By publishing Defendant’s Defamatory/Libelous Statements of fictitious
events on Public Court Records as material evidence, the Honorable Judges of Arizona’s

Superior Public Courts relied upon Defendant’s Defamatory/Libelous Statements of

COMPLAINT AND DEMAND FOR JURY TRIAL
5-
So So SN DH WA BP WW NHN

BO BRO BRD RD DDR RR ah fan pk fk ek et
oo nN DB WF BP WD NOOB GD OS HN HD Wn Pe WY HO K&§ OS

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 6 of 23

17.

18.

fictitious events as material facts in justifying making their Rulings and Orders - clearly

a scandalous matter.

This case has sprung out of Defendant’s Defamatory/Libelous Statements of fictitious
events (1) Freescale did an investigation on allegations of sexual harassment on Plaintiff and
(2) Freescale terminated Plaintiff's employment for cause based on their investigation results
on allegations of sexual harassment. Defendant deceived and misled multiple Honorable
Judges in the State of Arizona’s Superior Public Courts into relying upon its
Defamatory/Libelous Statements of fictitious events as material facts in justifying making
their Rulings and Orders, thus preventing Plaintiff from a having a fair submission of
the controversies. In summary, (1) Defendant has misled multiple Honorable Judges into
believing and relying upon its Defamatory/Libelous Statements of fictitious events as
material facts, (2) Defendant has deceived multiple Honorable Judges into publishing its
Defamatory/Libelous Statements of fictitious events into the State of Arizona’s Superior
Public Court Records, and (3) Defendant has deceived multiple Honorable Judges into
relying upon its Defamatory/Libelous Statements of fictitious events as material facts in

justifying making their Rulings and Orders.

Plaintiff has never litigated a case for the claims of Defamation of Character and Fraud
on the Court, because of Defendant’s scandal to mislead multiple Courts with Extrinsic
Fraud, "fabrication of evidence by an attorney", and Defamatory/Libelous Statements
of fictitious events. These Courts were improperly influenced, relying upon these libels
as material Facts. Plaintiff has never presented his case in court. Plaintiff has been
deprived the opportunity to be heard. Defendant’s Defamatory/Libelous Statements of

fictitious events were never purported by Freescale in any document.

STATEMENT OF CLAIM ONE

Defamation of Character

COMPLAINT AND DEMAND FOR JURY TRIAL
-6-

 
Oo Oe SN DBO HW BP WY YO

NO BB PB DN BD DD eee
Co YD WDA A Be} NO ww Di wo CO NOD WN BB Wo YO & oS

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 7 of 23

19,

20.

21.

22.

23.

Defendant’s Defamatory/Libelous Statements of fictitious events (1) Freescale did an
investigation on allegations of sexual harassment on Plaintiff and (2) Freescale terminated
Plaintiff's employment for cause based on their investigation results on allegations of sexual
harassment, are Vicious Heinous Lies published in the State of Arizona’s Superior Court
Records, purporting Plaintiff’s reputation as a person who was terminated for sexual

harassment, a pervert.

Defendant has never Retracted its Defendant’s Defamatory/Libelous Statements of fictitious

events.

Defendant has never provided any evidence supporting the validity of its

Defamatory/Libelous Statements of fictitious events.

By not retracting nor providing evidence supporting the validity of its Defamatory/Libelous
Statements of fictitious events, Defendant is confessing/admitting guilt that (1). it
intentionally damaged Plaintiff's reputation and career, (2) it intentionally deceived and
misled multiple Honorable Judges with fictitious facts of events with its fabricated material
evidence, (3) it intentionally deceived and misled multiple Honorable Judges into relying
upon its fictitious facts of events as material facts, (4) it intentionally deceived multiple
Honorable Judges into publishing into the State of Arizona’s Superior Public Court Records
fictitious facts of events as material facts, and (5) it intentionally deceived multiple Honorable
Judges into justifying their Rulings and Orders based on its fictitious facts of events, thus
preventing Plaintiff from having a fair submission of the controversies. Clearly a scandalous

matter.

Defendant’s fabricated documents, via its Officer Ms. Leah S. Freed, counsel for Freescale,
“DECLARATION OF VICTORIA J. BRUSH”, dated April 22, 2013 and January 10, 2017,

makes the Defamatory/Libelous Statement of fictitious events that Freescale terminated

COMPLAINT AND DEMAND FOR JURY TRIAL
-7-
So © SN DO WO Fe | NYO

| > Ae OD OO OO es
ao NN Uh Se WD NYO RF DO (OO DW NNO Be Owe Ul UO

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 8 of 23

24,

25.

26.

Plaintiff's employment for cause on May 26, 2011. Defendant submitted these documents
into the Courts as material evidence. There is no evidence that suggests that Freescale

terminated Plaintiff's employment for cause on May 26, 2011.

Plaintiff has PRIMA FACIE evidence, paystubs with standard deductions (401k, medical,
dental, etcetera) from Freescale dated May 28, 2011 and June 11, 2011, that Plaintiffs
employment with Freescale was never terminated for cause on May 26, 2011. Defendant
deceived and misled the State of Arizona’s Superior Public Courts into believing LIBEL

that Plaintiff was “terminated on May 26, 2011” from Freescale for cause.

Defendant’s Defamatory/Libelous Statements of fictitious events submitted into the
Arizona’s Superior Public Courts as material facts are as follow: (1) Freescale did an
investigation on allegations of sexual harassment on Plaintiff and (2) Freescale terminated
Plaintiff's employment for cause based on their investigation results on allegations of sexual
harassment on May 26, 2011, are malicious lies. Defendant has propagated these malicious
lies, Defamatory/Libelous Statements of fictitious events, LIBEL, throughout the State of
Arizona’s Public Courts (Superior Court of the State of Arizona in and for the County of
Maricopa and Arizona Court of Appeals Division One). Plaintiff's Reputation and Career
is being/has been damaged by Defendant, via the State of Arizona’s Superior Public
Courts, by deceiving and misleading Honorable Judges into writing Defendant’s LIBEL,
Defamatory/Libelous Statements of fictitious events, into Arizona’s Superior Public

Records as material facts.

On June 3, 2013, the Honorable Judge Neil V. Wake, who presided over Case No. CV-2:12-
01907-PHX-NVW in the United States District Court District of Arizona, wrote, in ORDER
paragraph 1, the following LIBEL “The uncontroverted evidence establishes that Defendant
articulated legitimate non-discriminatory reasons terminating Plaintiff and that Defendant’s

reason were sincere.” These findings/facts that are on Public Record by Defendant, via

COMPLAINT AND DEMAND FOR JURY TRIAL
-8-

 

 

 
oOo Oo NN DH AH FF WY NO eS

NO NO NY DY DY DD DN DR Dt
oOo ~~ ODO A BP WH NO K&§& OD OBO OBO HIT DB WA BP WHO NO KK CO

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 9 of 23

27.

28.

the Honorable Judge Neil V. Wake, are Defamatory/Libelous Statements of fictitious

events are causing /have caused damages to Plaintiff’s Reputation and Career.

On July 24, 2017, the Honorable Judge David K. Udall, who presided over Case CV 2016-
092450, wrote, in MINUTE ENTRY page 2, paragraph 1, the following LIBEL “The Court
finds that the Plaintiff was hired to work at Freescale Semiconductor, Inc. (Freescale) in 2004.
The Court further finds that in May of 2011, Freescale had received a complaint that Plaintiff
was sexually harassing female employees. The Court further finds that after an investigation
by Freescale, it concluded that the allegations had validity, and he was terminated on May 26,
2011 from his employment with Freescale.” Clearly, the Honorable Judge David K. Udall was
fooled by Defendant’s Libelous Statements of fictitious events contained in the document
“Declaration of Victoria J. Brush”, which was fabricated by Defendant, Freescale’s attorney,
as material evidence, as being materially factual. The Honorable Judge David K. Udall relied
upon Defendant’s LIBEL as being materially factual, as one can ascertain from his findings,
when he granted Freescale’s Motion for Summary Judgment. These findings/facts that are
on Public Record by Defendant, via the Honorable Judge David K. Udall, are
Defamatory/Libelous Statements of fictitious events are causing /have caused damages to

Plaintiff’s Reputation and Career.

On March 8, 2019, the Honorable Judge David J. Palmer, who presided over Case CV 2018-
096596, wrote, in UNDER ADVISEMENTS RULING page 2, paragraph 1, the following
LIBEL “The genesis of that suit was the investigation into Plaintiffs behavior by Freescale
when he was employed by them. That investigation resulted in findings made by that company
that were not favorable to him and in fact substantiated claims of harassing and sexually
harassing behavior on Plaintiffs part, which ultimately resulted in his termination.” These
findings/facts that are on Public Record by Defendant, via the Honorable Judge David J.
Palmer, are Defamatory/Libelous Statements of fictitious events are causing /have caused

damages to Plaintiff’s Reputation and Career.

COMPLAINT AND DEMAND FOR JURY TRIAL
-9-
Oo CO SN DBD OO BR YD Ne

NR Po DO BRO RO BR DR DR DD ek eee
Oo SN DN WwW FP WY HNO KH CO WO SCN DB OT FP WH HHO KY S&S

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 10 of 23

29,

30.

31.

32.

On May 1, 2019, the Honorable Judge David J. Palmer, who presided over Case CV 2018-
096596, wrote, in UNDER ADVISEMENTS RULING page 2, paragraph 1, the following
LIBEL “Mr. Myers’ claims in all of the matters discussed below arose out of a sexual
harassment investigation due to Mr. Myers’ inappropriate behavior as an employee of
Freescale Semiconductor. (“Freescale”) That investigation resulted in Mr. Myers’ termination
from Freescale.” These findings/facts that are on Public Record by Defendant, via the
Honorable Judge David J. Palmer, are Defamatory/Libelous Statements of fictitious

events are causing /have caused damages to Plaintiff’s Reputation and Career.

In January of 2019, the Court of Appeals Division One, case No. 1-CA-CV 17-0745 affirmed
case No. CV-2016-092450. The State of Arizona’s Court of Appeals Division One, ignoring
Plaintiffs PRIMA FACIE evidence that Defendant’s Defamatory/Libelous Statements of
fictitious events are Vicious Lies, written into Public Court Records that Defendant’s
LIBEL, Defamatory/Libelous Statements of fictitious events, are materially

factual. Clearly, the impartial functions of the court have been directly corrupted. This is

clearly damage to Plaintiff’s Reputation and Career.

In June of 2019, Plaintiff submitted to: (1) the Arizona Superior Court, Case No. CV-18-
0335-PR, (2) the Court of Appeals, Division One, Case No. 1-CA-CV 17-0745, and (3) the
Maricopa County Superior Court, Case No. CV-2016-092450, Case No. CV-2018-096596
and Case No. CV-2019-004491, A NOTICE OF LIBELOUS STATEMENTS OF
FICTITIOUS EVENTS BE RETRACTED PURSUANT TO A.RSS. § 12-653.02.

Defendant has never retracted its Libelous Statements of fictitious events that (1)
Freescale did an investigation on allegations of sexual harassment on Plaintiff and (2)
Freescale terminated Plaintiff’s employment for cause based on their investigation

results on allegations of sexual harassment on May 26, 2011. And Defendant has never

COMPLAINT AND DEMAND FOR JURY TRIAL
-10-

 

 

 
Oo CO SN DW rn BR BW NH

BRO RD BRD RD DD DD DN iD ak ek th pms mh dh
eo ~s DR Wn BP WD NO | DCD CO CO SN DA Rh WY PW — DBD

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 11 of 23

33.

provided any evidence that suggests its Defamatory/Libelous Statements of fictitious

events are truthful or materially factual.

Pursuant to A.R.S. § 12-653.03 Failure to publish or broadcast correction gives Plaintiff
PROBABLE CAUSE that Defendant intentionally defamed Plaintiff's Character, damaging
Plaintiff's Reputation and Career. Defendant has never provided any evidence that
suggests its Defamatory/Libelous Statements of fictitious events: (1) Freescale did an
investigation on allegations of sexual harassment on Plaintiff and (2) Freescale terminated
Plaintiff's employment for cause based on their investigation results on allegations of sexual
harassment on May 26, 2011 (a.k.a. Defendant’s LIBEL) are truthful or materially
factual. Defendant has never Retracted its Defamatory/Libelous Statements of fictitious
events, wherefore Defendant is confessing/admitting guilt to intentionally damaging
Plaintiffs Reputation. By covering up a scandalous matter of deceiving and misleading the
Courts with its fabricated Defamatory/Libelous Statements of fictitious events, Defendant
is avoiding the possibility of punishment for crimes its Officer Ms. Leah S, Freed has

clearly committed.

34, The elements of a libel suit are:

a. A defamatory statement - Defendant’s Statements of fictitious events (1) Freescale
did an investigation on allegations of sexual harassment on Plaintiff and (2)
Freescale terminated Plaintiff’s employment for cause based on their
investigation results on allegations of sexual harassment on May 26, 2011, are

Defamatory Statements.

b. Published to a third party - Defendant’s Defamatory/Libelous Statements of

fictitious events are published on the State of Arizona’s Public Court Records as

being material facts.

COMPLAINT AND DEMAND FOR JURY TRIAL
-ll-

 

 
oO Oo NIN DN AH BR RH YO eS

BO NR DN DD RD DD DDR eh keke
oo SN DB OT F&F WH NH K§ CO. UM Co IND DB OO BP WH NO KK CSC

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 12 of 23

c

Which the speaker knew or should have known was false - Defendant was perfectly
aware of the falsity of its Defamatory/Libelous Statements of fictitious events.
Defendant refused to Retract its Defamatory/Libelous Statements of fictitious
events. Defendant refused to provide any evidence to support the validity of its
Defamatory/Libelous Statements of fictitious events. By not retracting its
Defamatory/Libelous Statements of fictitious events, Defendant is
Confessing/admitting guilt that it intentionally Defamed Plaintiff's Reputation
and it intentionally Deceived and Misled the Courts into relying upon its
Defamatory/Libelous Statements of fictitious events as material facts. Defendant
knew perfectly well its Defamatory/Libelous Statements of fictitious events came
from its Officer Ms. Leah S. Freed’s fabricated material evidence. Freescale has
never purported Defendant’s Defamatory/Libelous Statements of fictitious

events in any document.

That causes injury to the subject of the communication - Defendant’s
Defamatory/Libelous Statements of fictitious events are causing /have caused
damages to Plaintiff’s Reputation and Career and has influenced the Courts
corruptly to where the Courts are preventing/ have prevented Plaintiff from

having a fair submission of the controversies.

STATEMENT OF CLAIM TWO
Fraud on the Court

35. The foregoing Defamatory/Libelous Statements of fictitious events were fabricated by

Defendant’s Officer Ms. Leah S. Freed and not by any of the participants in the judicial

proceedings. Defendant’s Defamatory/Libelous Statements of fictitious events were

fabricated for the purpose of deceiving and misleading Honorable Judges into publishing

its fabricated admissible material evidence of fictitious events as material facts, thus fooling

Honorable Judges into relying upon the foregoing Defamatory/Libelous Statements of

COMPLAINT AND DEMAND FOR JURY TRIAL
-12-

 

 
Oo Oo NIN DBO WO F&F WY NYO eS

DRO DD RNID mh treme peak ak kr
oOo SNS DB AW FP WD NY KF CO: DO Oo YN DB MH Rh WO YP | OC

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 13 of 23

36.

fictitious events as material facts in justifying making their Rulings and Orders. Thus,

preventing Plaintiff from having a fair submission of the controversies.

Defendant’s Officer Ms. Leah S. Freed fabricated the following Defamatory/Libelous
Statements of fictitious events (1) “16. Based upon my investigation, I concluded that Mr.
Myers engaged in sexual harassment and other inappropriate conduct in the workplace, in
violation of Freescale’s Safe and Respectful Workplace Policy.” and (2) “17. On May 26,
2011, Freescale terminated Mr. Myers’s employment. I informed Mr. Myers that the reason
for his termination was sexual harassment.”, in her fabricated document “DECLARATION
OF VICTORIA J. BRUSH” dated April 22, 2013. Defendant’s Defamatory/Libelous
Statements of fictitious events fooled multiple Honorable Judges into publishing its
fabricated Defamatory/Libelous Statements of fictitious events into the State of Arizona’s
Superior Public Court Records as material facts. Freescale never purported Defendant’s
Defamatory/Libelous Statements of fictitious events in any document. Defendant’s
Defamatory/Libelous Statements of fictitious events never occurred in the actual issues.
There is no evidence from Freescale that suggests Freescale purported doing an
investigation on Plaintiff and as a result of their investigation terminated Plaintiff's
employment in May of 2011, until Defendant’s Officer Ms. Leah S. Freed fabricated its
Defamatory/Libelous Statements of fictitious events and presented it to multiple Courts
as material facts. Multiple Honorable Judges relied upon Defendant’s
Defamatory/Libelous Statements of fictitious events as being materially factual when
they justified making their Rulings and Orders. Thus, multiple Courts have prevented

Plaintiff from having a fair submission of the controversies.

The Elements for (Extrinsic) Fraud on the Court:

37.

a. Misrepresentation of a material fact
Defendant fabricated the Defamatory/Libelous Statements of fictitious events made in the

document “DECLARATION OF VICTORIA J. BRUSH” dated April 22, 2013 as material

COMPLAINT AND DEMAND FOR JURY TRIAL
-13-

 

 
oOo Oo SN DBD AD BR WN me

RB DO NO DY NR DD DR DD RD et
Oo NY DB WD B&B WD NHN RFP OO OPN DN UH BR WD YD RD UD

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 14 of 23

38.

evidence. Defendant Deceived and Misled multiple Honorable Judges into publishing in the
State of Arizona’s Superior Public Court Records its Defamatory/Libelous Statements of

fictitious events as material facts.

b. Knowledge on the part of Defendant that it was misrepresenting the fact
Because Freescale never purported Defendant’s Defamatory/Libelous Statements of
fictitious events in any document, Defendant had knowledge and was perfectly aware
that it was misrepresenting fictitious events as material facts. When Defendant was served a
Notice of Retraction to retract its Defamatory/Libelous Statements of fictitious events,
Defendant never retracted its Defamatory/Libelous Statements of fictitious events nor
did Defendant provide any evidence that suggests its Defamatory/Libelous Statements of
fictitious events are truthful or materially factual. Thus proving Defendant had knowledge
that it was misrepresenting material facts with its Defamatory/Libelous Statements of

fictitious. Clearly a scandalous matter.

c. The misrepresentation was made purposefully, with the intent of fooling the

Court

39. Defendant intentionally Fooled multiple Honorable Judges into publishing into the State of

Arizona’s Superior Public Court Records its Defamatory/Libelous Statements of fictitious
events as material facts. Defendant’s misrepresentation was made purposefully, not
only with the intent of fooling the Honorable Judges but to prevent Plaintiff from obtaining a
fair submission of the controversies. When confronted with a Notice of Retraction in
June of 2019, Defendant refused to Retract its Defamatory/Libelous Statements of
fictitious events and Defendant refused to provide any evidence that suggests its
Defamatory/Libelous Statements of fictitious events are truthful or materially factual.
By not retracting its Defamatory/Libelous Statements of fictitious events, Defendant is
confessing/admitting guilt that it intentionally Defamed Plaintiff's character and it

intentionally Deceived and Misled the Courts into relying upon its Defamatory/Libelous

COMPLAINT AND DEMAND FOR JURY TRIAL
-14-

 

 

 
Oo 7S SN DO AH BR YD NY eS

RD RD RD DDD DD RR em em fa
oOo NN DW OO BP WD NO FR DO OF ON RN OOO Bw NUR LUO

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 15 of 23

40.

41.

Statements of fictitious events as material facts. Defendant knew perfectly well that its
fabricated material evidence of fictitious events would deceive and mislead Multiple
Honorable Judges into publishing into the State of Arizona’s Public Court Records her
Defamatory/Libelous Statements of fictitious events as material facts. Thus, Defendant’s
misrepresentation was made purposefully with the intent of fooling the Court. Defendant’s
Defamatory/Libelous Statements of fictitious events were fabricated by Defendant’s
Officer Ms. Leah S. Freed and not by any of the participants in the judicial
proceedings. Note: Freescale has never purported Defendant’s Defamatory/Libelous

Statements of fictitious event in any document.

d. The Court believed the misrepresentation and relied upon it
Multiple Honorable Judges believed Defendant’s fabricated Defamatory/Libelous
Statements of fictitious events, made in the document “DECLARATION OF VICTORIA J.
BRUSH” dated April 22, 2013, as admissible material evidence. By the Courts publishing
into the State of Arizona’s Superior Public Court Records Defendant's Defamatory/Libelous
Statements of fictitious events as material facts, the Courts relied upon Defendant’s
Defamatory/Libelous Statements of fictitious in justifying making their Rulings and Orders.
Thus, proving that the Courts believed Defendant’s misrepresentation,

Defamatory/Libelous Statements of fictitious events, and relied upon it.

On June 3, 2013, the Honorable Judge Neil V. Wake, who presided over Case No. CV-2:12-
01907-PHX-NVW in the United States District Court District of Arizona, wrote, in ORDER
paragraph 1, the following LIBEL “The uncontroverted evidence establishes that Defendant
articulated legitimate non-discriminatory reasons terminating Plaintiff and that Defendant’s
reason were sincere.” These findings/facts that are on Public Record by Defendant, via
the Honorable Judge Neil V. Wake, are Defamatory/Libelous Statements of fictitious
events that the Honorable Judge Neil V. Wake relied upon as material facts, preventing

Plaintiff from having a fair submission of the controversies.

COMPLAINT AND DEMAND FOR JURY TRIAL
-[5-

 

 

 
Oo Oo ST DO OT BR WD NH

DR BRD RD DD IR WR pi pi pk a a ph

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 16 of 23

42.

43.

On July 24, 2017, the Honorable Judge David K. Udall, who presided over Case CV 2016-
092450, wrote, in MINUTE ENTRY page 2, paragraph 1, the following LIBEL “The Court
finds that the Plaintiff was hired to work at Freescale Semiconductor, Inc. (Freescale) in
2004. The Court further finds that in May of 2011, Freescale had received a complaint that
Plaintiff was sexually harassing female employees. The Court further finds that after an
investigation by Freescale, it concluded that the allegations had validity, and he was
terminated on May 26, 2011 from his employment with Freescale.” Clearly, the Honorable
Judge David K. Udall was fooled by Defendant’s Defamatory/Libelous Statements of
fictitious events contained in the document “Declaration of Victoria J. Brush”, which was
fabricated by Defendant, Freescale’s attorney, as material evidence, as being materially
factual. The Honorable Judge David K. Udall relied upon Defendant’s LIBEL as being
materially factual, as one can ascertain from his findings, when he granted Freescale’s
Motion for Summary Judgment. These findings/facts that are on Public Record by
Defendant, via the Honorable Judge David K. Udall, are Defamatory/Libelous
Statements of fictitious events that the Honorable Judge David K. Udall relied upon as

material facts, preventing Plaintiff from having a fair submission of the controversies.

On March 8, 2019, the Honorable Judge David J. Palmer, who presided over Case CV 2018-
096596, wrote, in UNDER ADVISEMENTS RULING page 2, paragraph 1, the following
LIBEL “The genesis of that suit was the investigation into Plaintiff's behavior by Freescale
when he was employed by them. That investigation resulted in findings made by that
company that were not favorable to him and in fact substantiated claims of harassing and
sexually harassing behavior on Plaintiff's part, which ultimately resulted in his termination.”
These findings/facts that are on Public Record by Defendant, via the Honorable Judge
David J. Palmer, are Defamatory/Libelous Statements of fictitious events that the

Honorable Judge David J. Palmer relied upon as material facts, preventing Plaintiff

from having a fair submission of the controversies.

COMPLAINT AND DEMAND FOR JURY TRIAL
-16-

 
Co Oo NHN DN AN RP WD HO eS

BO KN NO KN BR BD DR ND RD we
ao 4 DB DA Fe WD NO S&B CO OO CO NN DB WNW ® WD LPO KY OO

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 17 of 23

44.

45.

46.

On May 1, 2019, the Honorable Judge David J. Palmer, who presided over Case CV 2018-
096596, wrote, in UNDER ADVISEMENTS RULING page 2, paragraph 1, the following
LIBEL “Mr. Myers’ claims in all of the matters discussed below arose out of a sexual
harassment investigation due to Mr. Myers’ inappropriate behavior as an employee of
Freescale Semiconductor. (“Freescale”) That investigation resulted in Mr. Myers’
termination from Freescale.” These findings/facts that are on Public Record by
Defendant, via the Honorable Judge David J. Palmer, are Defamatory/Libelous
Statements of fictitious events that the Honorable Judge David J. Palmer relied upon as

material facts, preventing Plaintiff from having a fair submission of the controversies.

In January of 2019, the Court of Appeals Division One, case No. 1-CA-CV 17-0745 affirmed
case No. CV-2016-092450. The State of Arizona’s Court of Appeals Division One, ignoring
Plaintiffs PRIMA FACIE evidence that Defendant’s Defamatory/Libelous Statements of
fictitious events are Vicious Lies, written into Public Court Records that Defendant’s
LIBEL, Defamatory/Libelous Statements of fictitious events, are materially

factual. Clearly the impartial functions of the court have been directly corrupted, clearly
causing damage to Plaintiff’s Reputation and Career. The State of Arizona’s Public
Courts have been fooled by Defendant’s LIBEL, Defamatory/Libelous Statements of
fictitious events, as material facts, influencing the Courts Rulings and Orders. The
impartial functions of the court have been directly corrupted, preventing Plaintiff from

having a fair submission of the controversies.

e. The Plaintiff suffered damages as a result of the misrepresentation
Plaintiff's Reputation and Career is being/have been damaged by Defendant’s fabricated
Defamatory/Libelous Statements of fictitious events, heinous lies. Because Defendant’s
fabricated Defamatory/Libelous Statements of fictitious events are published into the State

of Arizona’s Superior Public Court Records as material facts, meaning that the Courts

COMPLAINT AND DEMAND FOR JURY TRIAL
-17-

 
—

Co Oo eH ND AN HP WY PH

BO NO BRD RD DR DDR ee peek kth
oH NN DB OW &® WD NY KF DO OO COC SI DW WW BP Wo PPO —

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 18 of 23

47.

48.

believed Defendant’s Defamatory/Libelous Statements of fictitious events
misrepresentation and relied upon it, the Courts have prevented Plaintiff from having a fair
submission of the controversies, blocking Plaintiff from obtaining his due Relief from
Freescale. Clearly a Scandalous matter. Defendant’s Defamatory/Libelous Statements
of fictitious events were fabricated by Defendant’s Officer Ms. Leah S. Freed and not
by any of the participants in the judicial proceedings. Note: Freescale has never

purported any of Defendant’s Defamatory/Libelous Statements of fictitious events.

Plaintiff suffers ongoing monetary damages from Defendant’s Fraudulent Scheme of
knowingly, intentionally, and fabricating false material evidence, Defamatory/Libelous
Statements of fictitious events, that fooled the Honorable Judge David K. Udall into relying
upon it, when he granted Freescale’s Motion for Summary Judgment. On October 19, 2017,
the Honorable Judge David K. Udall, who presided over Case CV 2016-092450, wrote into
Court’s Minute Entry, “IT IS ORDERED granting Freescale’s Motion for Attorneys’ Fees
and Non-Taxable Costs, Pursuant to A.R.S. §§12-341, 12.341.01 (A), & 12-349 filed August
14, 2017. The Court awards Freescale attorney’s fees in the amount of $38,848.60 and costs

in the amount of $1,175.15.”

Plaintiff suffers ongoing monetary damages from Defendant’s Fraudulent Scheme of
knowingly, intentionally, and fabricating false material evidence, Defamatory/Libelous
Statements of fictitious events, that fooled the Honorable Judge David J. Palmer into
relying upon it, when he granted Defendant’s Motion to Dismiss. On October 4, 2019, the
Honorable Judge David J. Palmer, who presided over Case CV 2018-096596, wrote into
Judgment Minute Entry, “IT IS THEREFORE ORDERED awarding Judgment to
Defendants and against Plaintiff William Myers, for attorney’s fees in the amount of

$50,285.00, and costs in the amount of $466.00.”

COMPLAINT AND DEMAND FOR JURY TRIAL
-18-

 

 
co Oo SN WO OH BR WO KN =

NO BRO NO BRO RD RD BRD RD RD ie kkk
oH NSN BDH WO Se WD HO RP DCO CO NN OR BO OR CO

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 19 of 23

49,

50.

51.

52.

Attempting to obtain Plaintiff's civil rights of legal relief, justice and due process from the
State of Arizona’s Superior Public Courts, Plaintiff has suffered enormous stress, anxiety,
shock and depression for more than seven years of his life. Defendant’s commission of
Fraud on the Court has deceived and misled the State of Arizona’s Superior Public
Courts into relying upon its Defamatory/Libelous Statements of fictitious events as
material facts, fooling the State of Arizona’s Superior Public Courts. These libels have
prevented Plaintiff from having a fair submission of the controversies. THIS IS A

CLEAR VIOLATION OF DUE PROCESS.

“While a party may seek relief from a judgment based on intrinsic or extrinsic fraud, only
extrinsic fraud will support a collateral attack on the judgment in a separate case. See
Roberson v. Teel, 20 Ariz. App. 439, 449 (1973). Fraud on the court is a form of extrinsic
fraud. See McNeil v. Hoskins, 236 Ariz. 173, 176 ~ 14 (App. 2014). A claim for extrinsic
fraud exists when a party "has committed some intentional act or conduct ... [that] has

prevented the unsuccessful party from having a fair submission of the controversy."

Plaintiff has never litigated a case for claims of Defamation of Character and Fraud on the
Court because Defendant, via its Officer Ms. Leah S. Freed, has misled multiple Courts with
Extrinsic Fraud, "fabrication of evidence by an attorney", which has tainted and vitiated

all of Plaintiffs prior cases.

In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir.1985), the court stated "Fraud
upon the court is fraud which is directed to the judicial machinery itself and is not fraud
between the parties ...false statements or perjury. ... It is where the court or a member is
corrupted or influenced or influence is attempted or where the judge has not performed his
judicial function --- thus where the impartial functions of the court have been directly
corrupted." Plaintiff has PRIMA FACIE evidence that Defendant’s Officer Ms. Leah S.

Freed, Freescale’s attorney, fabricated material evidence that fooled Honorable Judges,

COMPLAINT AND DEMAND FOR JURY TRIAL
-19-

 
Oo Oo NIN DO AW BP YW NYO eS

NB bo NYO NHN LO KN NO HN DRO mpm tet
oOo NSN DN OO Re BW ND SEP OD lOO! OU NN DNC RP UBUD LULUCUMrECUCO

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 20 of 23

53.

54.

whom presided over Case No. CV13-01907-PHX-NVW, Case CV 2016-092450 and Case
CV 2018-096596, into believing and relying upon Defendant’s Defamatory/Libelous
Statements of fictitious events as material facts has prevented multiple Honorable
Judges from performing their judicial function --- thus the impartial functions of the

State of Arizona’s Superior Public Courts have been directly corrupted.

Defendant has deceived and misled multiple Honorable Judges of the State of Arizona’s
Superior Public Courts into believing and relying upon its Defamatory/Libelous Statements
of fictitious events as being materially factual has vitiated and tainted Plaintiff's cases in the
State of Arizona’s Superior Public Courts to where none of the Judges/Justices could perform
their judicial function of being fair and impartial. In Bulloch v. United States, 763 F.2d
1115, 1121 (10th Cir. 1985), the court stated "Fraud upon the court is fraud which is
directed to the judicial machinery itself and is not fraud between the parties or fraudulent
documents, false statements or perjury. ... It is where the court or a member is corrupted
or influenced or influence is attempted or where the judge has not performed his
judicial function --- thus where the impartial functions of the court have been directly

corrupted."

Defendant’s Extrinsic Fraud prevented Plaintiff from presenting his case in court and
deprived Plaintiff from the opportunity to be heard. Defendant’s Defamatory/Libelous
Statements of fictitious events never occurred. Note: Freescale has never purported

Defendant’s Defamatory/Libelous Statements of fictitious event in any document.

PRAYER FOR RELIEF

Wherefore, Plaintiff William J. Myers, Jr., for cause of action against Defendant, is seeking the

1.

following relief:

Litigation damages from Sanctions.

COMPLAINT AND DEMAND FOR JURY TRIAL
-20-

 

 
So Oo NSN Dn mH BR YD NO

B20 NO BRO ND BRD BD BD BR eee ek et
Oo SS DN WD Fe WY NYO KR DOD CO CO NIN DR wm BP WO WNP KF CO

 

 

Case 2:20-cv-00077-SMB Document1 Filed 01/13/20 Page 21 of 23

2. Punitive damages for Defendant’s heinousness fraudulent actions.

3. Punitive damages for damages to Plaintiff's reputation and career.

4. Defendant’s Officer Ms. Leah S. Freed admit on Record that she fabricated the

Defamatory statements contained in the document “Declaration of Victoria J. Brush”.

5. Defendant’s Officer Ms. Leah S. Freed admit on Record that she fabricated the
Defamatory statements contained in the document “Declaration of Victoria J. Brush” as
material evidence to mislead/fool the Courts into acquiring acquittals for her client

Freescale.

Plaintiff is suing Defendant for the following wrongdoings: (1) Defamation of Character and (2)
Fraud on the Court. Plaintiff requests that this Court:
1. Grant such other and further relief as this Court may deem just and proper in the public interest,

and

2. Grant a jury trial to determine the financial damages incurred by Plaintiff as a result of

Defendant’s wrongdoings.

Plaintiff has Probable Cause, Preponderance of evidence and Prima Facie evidence that
Defendant committed Defamation of Character and Fraud on the Court. Defendant’s
Defamatory/Libelous Statements of fictitious events, a clear misrepresentation of the facts, has
influenced multiple Honorable Judges into relying upon it as material facts as the justification for
making their Rulings and Orders. Thus, Defendant’s Fraud on the Court has influenced the Courts
into preventing Plaintiff from having a fair submission of the controversies and has
prevented/blocked Plaintiff from obtaining his rightful legal relief --- a clear violation of Plaintiff's

DUE PROCESS. Defendant’s Defamatory/Libelous Statements of fictitious events never

COMPLAINT AND DEMAND FOR JURY TRIAL
-2]-

 

 
co ea SN DBD ON Fe WY NO eS

NO DY BD NY RO DR DD DDD heh fame pm mkt
HS AN HD WD BR WN |B ODO CO SN A BR lw NDR OO

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 22 of 23

occurred. Defendant’s Defamatory/Libelous Statements of fictitious events were fabricated by
Defendant’s Officer Ms. Leah S. Freed and not by any of the participants in the judicial
proceedings. Note: Freescale has never purported Defendant’s Defamatory/Libelous Statements of

fictitious event in any document.

RESPECTFULLY SUBMITTED this 13" day of January 2020.

pb MeL-

yam Joseph Myers it

DEMAND FOR JURY TRIAL
Plaintiff demands trial by jury, of not less than Twelve (12) persons, as to all issues triable to a
jury in this matter.

DATED this 13" day of January 2020.

alae
ES:

COMPLAINT AND DEMAND FOR JURY TRIAL
-2?-

 

 
oO SF SN BD OO BP WY HY

BO ND KN WD RQ RD RD RN i et
oo SN DN OH PP WD NO RB CO OO CO NI BNO ON BR YD YD RH SOS

 

 

Case 2:20-cv-00077-SMB Document 1 Filed 01/13/20 Page 23 of 23

William J. Myers

PO Box 11866

Chandler, Arizona 85248
Tel: 719.661.4813

wimyersjrjr@cox.net
Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
William J. Myers Jr.,
Plaintiff,

CERTIFICATE OF COMPULSORY
V. ARBITRATION

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
SBN 00504800,

Defendant.

 

 

 

COMES NOW PLAINTIFF, and certifies that this action is not subject to local rules of Arbitration
for the reason that it involves an amount in controversy MORE than the limit set for arbitration.

RESPECTFULLY SUBMITTED this 13" day of January 2020.

jk Mo. f-
© Soiasopsigf

 

CERTICATE OF COMPULSORY ARBITRATION
-|-

 
